United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 19-1473
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                              Leticia Maria Caballero

                      lllllllllllllllllllllDefendant - Appellant
                                      ____________

                    Appeal from United States District Court
                  for the Northern District of Iowa - Sioux City
                                 ____________

                           Submitted: August 26, 2019
                            Filed: August 29, 2019
                                 [Unpublished]
                                ____________

Before LOKEN, GRUENDER, and KOBES, Circuit Judges.
                          ____________

PER CURIAM.

       Leticia Caballero appeals after the district court1 revoked her supervised
release, and sentenced her above the advisory Guidelines range to 18 months in

      1
        The Honorable Leonard T. Strand, Chief Judge, United States District Court
for the Northern District of Iowa.
prison. Her counsel has moved for leave to withdraw, and has filed a brief
challenging the sentence.

       After careful review of the record, we conclude that the district court did not
abuse its discretion in sentencing Caballero, as it properly considered the 18 U.S.C.
§ 3553(a) factors; there was no indication that it overlooked a relevant factor, or
committed a clear error of judgment in weighing relevant factors, see United States
v. Miller, 557 F.3d 910, 915-18 (8th Cir. 2009) (standard of review); and the sentence
was below the statutory limit, see 18 U.S.C. §§ 3583(e)(3).

      Accordingly, we grant counsel’s motion to withdraw, and affirm.
                     ______________________________




                                         -2-